Earl Warren: Mr. Neidlinger you may continue.
Ben Neidlinger: Thank you Your Honor. I have I believe, if Your Honors please, only about three minutes so I will attempt to summarize what I've like -- would've like to say at greater length if I will not so interested in asking Your Honor's questions. And the other is this, we do make this distinction and we stand by it that an attorney at law has the right to advice his clients as to the invalidity in his opinion of a court order. Now, when he goes beyond doubt and instructs them to disobey which we feel the -- the record will amply bear itself that he is guilty of contempt, that the hearing which he had, which was punctuated Your Honor by a numerous interruptions, a procedure with which I may respectfully suggest Your Honors are not too unfamiliar was not conducted with the decorum which would -- we would have chosen but we do believe that substantial justice has been done, that the man stated repeatedly that his counsel stated in his stead repeatedly that he had advised the disobedience of a court order. The issue to us Your Honors is clear, shall an attorney who believes perhaps in good faith that a court order is invalid, use the regular orderly judicial processes and attack that order through filing a proper motion and asking for a hearing or shall he take it upon himself to determine what the result would be upon that motion for a dissolution of a restraining order and that the rest to being repetitious. Again, I repeat, the words of the Supreme Court of Ohio, "rightfully instruct his clients to disobey that order." We do not believe he can do that. We have no personal feeling in this case or whatsoever. We are here in a nominal capacity not as a prosecuting attorney and assistant prosecuting attorney of Lucas County, Ohio but merely because habeas corpus, because of the nature of the remedy as directed to the sheriff. We have no better start with this young man. His father is one of my boyhood friends but we are interested in seeing that lawful orders, lawfully issued are either obeyed or attacked by or the orderly processes of law. Your Honors have been very kind to me and I thank you for your indulgence. Thank you.
Earl Warren: Very well.
Merritt W. Green: Mr. Justice Black or Mr. Justice Clark and Mr. Justice Stewart raised some question about the form in which the order was. I have here a copy of the original petition and here's the way it's done in Ohio at the conclusion of the petition Judge Stamp was there and all that says is that temporary restraining order allowed as prayed for May 27, 1960 at 1:40 p.m. That's the only order that was issued and that's the way it's done and that's the way it was done in this case and no separate --
Hugo L. Black: (Inaudible)
Merritt W. Green: Fine.
Hugo L. Black: But do you agree to this agreement?
Merritt W. Green: Oh, yes Your Honor. There's been some issue made of the absence of a motion to dissolve or its consequences. I'll just remind the Court that it was at 4 o'clock on the afternoon -- Friday afternoon prior to declaration day that the lawyer conferred by telephone or reported by telephone to his clients in Chicago the status of the situation. That was after the court -- lower court had twice failed to carry out its assurances to the petitioner about the petition and so forth and it was until the next Tuesday in the Court's chambers that the petitioner had an opportunity to present a motion to dissolve the temporary injunction. Now, it is true under the Ohio law that when a motion for a temporary -- a motion is made to dissolve a temporary injunction that has to be with notice to -- to counsel on the other side. So if you file a motion, the first thing you do is to go in to court and say, "I want to file a motion but I have to put on my notice," the time that it's set for hearing because you'd have to give the counsel to the other side notice when he should appear for hearing in the motion to dissolve a temporary injunction. But the motion --
Earl Warren: And the court specifies the time at that moment?
Merritt W. Green: That's right. Actually, it's the convenience mostly of the court calendar in addition to accommodating the lawyers if the court's calendar permits it. But you see, because there wasn't any contact between the court at 4 o'clock on Friday afternoon until Tuesday afternoon, Monday being a holiday at which time he presented to the court or said to the court, and remember this is the unrefuted and uncontradicted testimony under oath of the petitioner. I just want to read one paragraph of the record that's -- that preceded the part that you read Mr. Chief Justice. Mr. Reagan opened the discussion and he and the judge talked for some time during that con -- which conversation the court concluded that it did not intend to reform the contract, feeling it necessary to advise the court of my position on the jurisdictional matter involved, I interrupt the conversation and I ask if I could say a few words, a request Judge McKay graciously granted. I attempted to explain that the matter to him pointing out that I was there only to object to the jurisdiction of the Court and that my prime interest was to have the matter heard so that we could either appeal it or get it before the NLRB or get it where it belong.
Earl Warren: Whose statement is this?
Merritt W. Green: This is the statement of -- of the petitioner under oath.
Earl Warren: Oh yes.
Merritt W. Green: As to what took place in the court's chambers when they set up this procedure of stipulations so forth. Judge McKay had suggested that I was obsessed with his point that Mr. -- and Mr. Reagan suggested that I will file a motion to vacate the restraining order. And then to follow it immediately in the record what you read where the petitioner said “I have the restraining order and I'll be glad to set up -- we're going to have the file if the court will give us a hearing” and so forth, and because, that's the first time that he was before the court and could present one so that they can put the time in there, you see. So actually, the respondent for some reason tries to read into this thing, an attitude on the -- of -- of defiance on the part of the petitioner. This is the first time actually that there's ever been any claim made in this Court, it's not in the brief, I don't believe that -- that the attitude of the petitioner is one of defiance to constitute authority, there's not one thing in the record I -- I suggest that -- that indicates that the petitioner was trying to do anything other than to -- to get justice for his clients to find some means to do it. Now, here's all the petitioner did and it's on page 41. He says -- and this is just one paragraph and there are two paragraphs that I'm reading but I think it elucidates what we're interested in here. Operating on the -- on this conviction, meaning that he wasn't going to get a hearing. This is the -- the petitioner's testimony in the Court of Appeals on his application for a writ. We consult to the higher authorities to affirm the position that an order made by a court in a matter of which it had no jurisdiction is absolutely void.
Potter Stewart: By authority, perhaps what you mean is the presidents and all of that.
Merritt W. Green: Yes that's right. The Grimes and Harlan (ph) and two or three other Ohio cases --
Potter Stewart: He didn't consult any people.
Merritt W. Green: No -- no -- no -- yes. That -- in which it has no jurisdiction is absolutely void and therefore contempt proceedings could not issue thereupon -- thereon. I thereupon called Mr. Friedman in Chicago and advised him as to the status of the matter. Mr. Friedman was the regional counsel for the union who was really the man who retained petitioner. I explained to him that though it was possible to file a motion to vacate or to demur the petition that it was apparent from the action of the court that such a motion would not be set down for a hearing in the near future and that even if it were, an adverse ruling would seem most likely in view of the court's attitude would not be a final order and could not be appealed. I then told them if I were correct under the law that the order of the court was wholly invalid that the only alternative would be to find the order of the court on the hopes that Mr. Reagan would file contempt proceedings which would undoubtedly be heard immediately and from which we could instantly appeal to the Court of Appeals to determine the jurisdiction of the Court. Well that's the whole -- that's the -- that's what the -- that's the advice that he gave after which yourself will be in contempt.
Earl Warren: And -- and following that, came this colloquy in the chambers of the judge.
Merritt W. Green: Yes. That's right.
William J. Brennan, Jr.: Do I understand that colloquy Mr. Green as saying that he actually had a motion to dissolve or (Voice Overlap) --
Merritt W. Green: Yes, that's right.
William J. Brennan, Jr.: That he actually had one for --
Merritt W. Green: He had one right in his pocket as a --
William J. Brennan, Jr.: I see --
Merritt W. Green: -- matter of fact.
William J. Brennan, Jr.: And that of -- of -- well he couldn't get an early date on it and then Mr. Reagan made the suggestion, well, set it up or make (Voice Overlap) --
Merritt W. Green: Yes, that's right. Now there's one other thing I'd like to bring our the Court's attention on this question of attitude of what --
William J. Brennan, Jr.: One last thing --
Merritt W. Green: Yes.
William J. Brennan, Jr.: Was -- was this -- any of these things that t the State relies on so strongly and that is I did advise and so forth, these all happened after that colloquy in chambers?
Merritt W. Green: Yes. I'll -- I'm just going to bring to that right now. On June 1st, this is what Mr. Neidlinger left out, this part of it. One from the -- when he said, "I can tell you how it happened or I can tell you I --" then he went to explain but here is what he wind up and said, "I have said I've already said to the Court that they obviously didn't act -- did not act on their own initiative." The Court, "Who did?" Mr. Green, "Well, they were interruptions." Go back to pick it up. Well, they were instructed to do so by their superiors in the union in this case. You see, that's where he finished off and said that -- explaining and said, "Well, I can tell him that I did." But then he goes on to explain that really the orders came from the superiors. Now, the next -- it's the second day on the third where -- where it says, "I did." Well, I submit, when you're in one of these fast exchanges with the court and the court is a little irked, the insults that the petitioner right before that and saying, "Are these people represented?" The petitioner says, "Yes, I'm still representing -- oh I met my lawyer or something like that." And then he said, "You also advised them to violate the order of the Court or however he can said it," he said, "I did." Well, he mean -- sure I advised them that if they want to get a hearing, you have -- you take it in its full context, you just can't --
William J. Brennan, Jr.: But I want to -- I want to get this beneath, taking a position that at the colloquy in the judge's chambers and the fact the judge agreed that the weight of bringing this on for a fast hearing was to have them violate the order and -- but the judge understood that that was the arrangement that was to be worked out --
Merritt W. Green: I don't think --
William J. Brennan, Jr.: -- so that when he expressed surprise or asked, “Who was it that advised this fellows to do that that he should've known --
Merritt W. Green: Well, I don't think it's the question --
William J. Brennan, Jr.: -- (Voice Overlap) exactly what the lawyer is going to do (Voice Overlap) --
Merritt W. Green: He set it up in front of him.
William J. Brennan, Jr.: -- in his chambers.
Hugo L. Black: May i ask you, and then a contempt motion was filed after that?
Merritt W. Green: I guess the petitioner -- that wasn't filed --
Hugo L. Black: No, I'm not against you (Inaudible).
Merritt W. Green: No, that's been filed at that very day, just a few minutes before they're in the judge's chamber that was -- that's right. It all took place on Tuesday at the same time. See, the real issues in this -- I mean the very vital things. This -- this case strikes at the very heart of -- and this can be distractive of the labor management situation and that strikes there at the very heart of the administration of justice, if you're going to say that a lawyer is going to go to jail for honestly advising his clients. I mean, this raises it way above the question of just denial of trial and I think that is really a very potent issue in this case. Of course, I think the question of, would -- there was a jurisdiction in the first place because certainly, if this device can be used in -- in -- to stop peaceful picketing in labor cases or in interstate commerce, well then, you have no more preemption doctrine. You just take away from the NLRB at the jurisdiction giving it to him -- given to him by Labor Management Relations Act. Thank you.
Earl Warren: Mr. Neidlinger, would you kindly leave either that order that you -- that you've just read or a copy of it with the clerk desk and we too by counsel, either one -- we don't care for the original unless --
Ben Neidlinger: Mr. Green had the order Your Honor.
Earl Warren: Oh I see. Oh would you do that?
Merritt W. Green: Sure.
Ben Neidlinger: There's a copy in --
Earl Warren: You'd rather use a copying -- it's alright.
Merritt W. Green: Well, you can have this.
Earl Warren: Yes, very well.
Merritt W. Green: And I will give it to the Court clerk
Earl Warren: Yes, if you will, please.
Merritt W. Green: Thank you so much.